Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]). Contrary to the contention of defendant, the record establishes that he was sentenced in accordance with the terms of the plea bargain (see People v Green, 277 AD2d 970 [2000], lv denied 96 NY2d 759 [2001]). By pleading guilty, defendant forfeited his further contention with respect to the People’s alleged violation of CPL 160.50 (see generally People v Nunez, 73 AD3d 1469 [2010], lv denied 15 NY3d 808 [2010]). Present — Scudder, EJ., Smith, Feradotto, Lindley and Green, JJ.